





EXHIBIT 10.1


COLUMBIA STATE BANK
CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into
effective this 7th day of May 2020, by and between COLUMBIA STATE BANK, a
Washington banking corporation (the “Bank”) and wholly owned subsidiary of
Columbia Banking System, Inc. (“CBSI” and, together with the Bank, the
“Company”) and Aaron Deer (“Employee”).


Recitals


A. The Bank currently receives the exclusive services of Employee as its
employee, and Employee desires that this employment relationship continue.


B. The Bank desires to provide a severance benefit to Employee (i) to encourage
Employee to continue employment with the Bank; (ii) to continue obtaining
Employee’s services in the event of a potential Change in Control (as defined
below) of CBSI that may be detrimental to Employee; and (iii) to allow CBSI to
maximize the benefits obtainable by its shareholders from any Change in Control.


In consideration of the mutual promises, covenants, agreements and undertakings
contained in this Agreement, the parties hereby contract and agree as follows:


Agreement


1.Term. The term of this Agreement (“Term”) shall commence as of the date first
above written and shall end on the earlier of the termination of Employee’s
employment in a manner that does not constitute a Termination Event or on the
fifth anniversary of the date first above written, unless extended in writing by
the parties.


2. Severance Benefit. In the case of a Termination Event, as defined in Section
4:


(a) the Bank shall pay to Employee all salary and benefits earned through the
effective date of Employee’s termination and a severance benefit (“Severance
Benefit”) in an amount equal to two times the amount of Employee’s then-current
annual base salary;


(b) vesting of any stock options and lapse of all restrictions with respect to
any restricted stock awards shall occur; and


(c) Bank shall pay or promptly reimburse Employee for the full amount of COBRA
premiums incurred by Employee for coverage under the Bank’s group health plans
for Employee and his or her eligible dependents (the “COBRA Amount”) during the
period commencing on the effective date of termination and ending on the
18-month anniversary thereof, provided such reimbursement shall immediately
cease in the event Employee becomes eligible to participate in the health
insurance plan of a subsequent employer. If Employee’s termination of employment
occurs prior to the effective date of a Change in Control, then, within 60 days
following the







--------------------------------------------------------------------------------




Termination Event, the Bank shall provide Employee the COBRA Amount for each
month in which Employee and/or Employee’s eligible dependents elected to
continue healthcare coverage prior to the date of the Change in Control.


Payment of the Severance Benefit shall begin, and vesting and lapse of
restrictions described in paragraph 2(b) above shall occur, (i) in the case of a
Termination Event described in paragraph 4.1, upon the effective date of
termination, and (ii) in the case of a Termination Event described in paragraph
4.2, upon the effective date of the Change in Control which is then pending (or
announced within sixty days of the date when the Employee’s employment
terminated). The Severance Benefit shall be paid over a two year period in equal
monthly payments without interest on the last day of each month, beginning with
the month in which the Termination Event described in paragraphs 4.1 or 4.2, as
the case may be, occurs.


3. Other Compensation and Terms of Employment. Except with respect to the
Severance Benefit, this Agreement shall have no effect on the determination of
any compensation payable by the Bank to the Employee, or upon any of the other
terms of Employee’s employment with the Bank.


4. Termination Events. A Termination Event shall be deemed to occur upon, and
only upon, one or more of the following:


4.1 Termination of Employee’s employment by the Bank without Cause (as defined
below) or by Employee for Good Reason (as defined below) within 365 days
following the effective date of a Change in Control; or


4.2 Termination of Employee’s employment by the Bank without Cause prior to a
Change in Control if such termination occurs at any time from and after sixty
days prior to the public announcement by the CBSI or any other party of a
transaction which will result in a Change in Control; provided that the
effective date of the Change in Control occurs within eighteen (18) months of
Employee’s termination.


5. Restrictive Covenant.


5.1 Non-competition. Employee agrees that, during Employee’s employment with the
Bank or any of its affiliates, and for a period of two years after commencement
of the payment to Employee of the Severance Benefit, Employee will not directly
or indirectly, be employed by, perform services for, or act directly or
indirectly as an employee, agent, stockholder (other than passive holdings of
less than two percent (2%) of the outstanding shares of a publicly-traded
company), member, officer, director, co-partner, advisor, or in any other
individual or representative capacity, on behalf of a Conflicting Organization
in the Bank’s Market Area (each capitalized term as defined below); provided
that Employee’s covenant not to compete as set forth herein shall terminate in
the event Employee waives the right to payment of any balance of the Severance
Benefit then payable. The provisions restricting competition by Employee may be
waived by action of the Board. Employee acknowledges that the Company currently
has operations in various counties within the states of Washington, Oregon, and
Idaho, that the Company plans to continue to expand its operations and presence
within these states and other states, and that as a member of the Company’s
senior management, Employee’s


2



--------------------------------------------------------------------------------




services are integral to these operations and expansion plans. Employee
recognizes and agrees that any breach of this covenant by Employee will cause
immediate and irreparable injury to the Company, and Employee hereby authorizes
recourse by the Bank or CBSI to injunction and/or specific performance, as well
as to other legal or equitable remedies to which either may be entitled.


5.2 Non-interference. During the non-competition period described in paragraph
5.1, Employee shall not (a) solicit or attempt to solicit any other employee of
the Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any other employee of the Company, (b)
solicit or attempt to solicit any customer of the Company to cease doing
business with the Company or to otherwise divert such customer’s business from
the Company, or (c) solicit or attempt to solicit any supplier, licensee, or
other business relations of the Company to cease doing business with the
Company. Solicitation prohibited under this paragraph 5.2 includes solicitation
by any means, including, without limitation, meetings, phone calls, letters or
other mailings, and electronic and internet communications of any kind, or any
other type of conduct intended or reasonably calculated to induce or urge a
client, customer, or employee to discontinue, in whole or in part, its
employment or business relationship with the Bank.


5.3 Confidentiality. Unless disclosure is otherwise required by legal or
regulatory requirements, Employee shall keep all terms of this Agreement,
including the existence of this Agreement and the amount of the Severance
Benefit, strictly confidential. Employee shall keep this Agreement in a private
location and shall use his or her best efforts to prevent this Agreement from
being seen by others, including co-workers.


6. Section 280G of the Code.


6.1 Payments. In the event that any payments or benefits (whether under this
Agreement or otherwise) payable to Employee (a) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (b) but for this Section 6,
would be subject to the excise tax imposed by Section 4999 of the Code, then
such payments and benefits will be either (x) delivered in full, or (y)
delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Employee, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such payments
and benefits may be taxable under Section 4999 of the Code. Any reduction in
payments and/or benefits required by this provision will occur in the following
order: (i) reduction of cash payments; (ii) reduction of vesting acceleration of
equity awards; and (iii) reduction of other benefits paid or provided to
Employee. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant for equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.


6.2 Accounting Firm. All determinations required to be made under this
Section 6, including the reduction payments hereunder and the assumptions to be
utilized in


3



--------------------------------------------------------------------------------




arriving at such determinations, will be made by a public accounting firm or
other advisor that is retained by the Company in its reasonable discretion (the
“Accounting Firm”) and whose determination will be conclusive and binding upon
Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 6, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Employee agree to furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination under this provision. The
Company will bear all costs the Accounting Firm may reasonably incur in
connection with any calculations contemplated by this provision. Any
determinations by the Accounting Firm with respect to whether any payments or
benefits are subject to reduction under this Section 6 will be binding upon the
Company and Employee.


7. Definitions.


7.1 Bank’s Market Area. “Bank’s Market Area” shall include the following
locations, either during Employee’s employment or at the time of Employee’s
termination from employment: (a) any counties in the States of Washington,
Oregon and Idaho in which the Bank (or any Bank subsidiary, affiliate, related
business entity, successor, or assign) maintains a branch or other office, and
all counties bordering on any such county, or (b) any counties in other States
in which the Bank (or any Bank subsidiary, affiliate, related business entity,
successor, or assign) maintains a branch or other office, and all counties
bordering on any such county, or (c) any other county in which the Bank or an
affiliate or related business entity has bona fide documented plans to establish
a branch or office, as demonstrated by minutes of board of director meetings,
regulatory correspondence, or other written communications with third parties
(including legal or financial advisers) with respect to such geographic
expansion, and of which Employee is aware due to his employment with the Bank.


7.2 Cause. “Cause” shall mean only (a) willful misfeasance or gross negligence
in the performance of Employee’s duties, (b) conduct demonstrably and
significantly harmful to the Bank (which would include willful violation of any
final cease and desist order applicable to the Bank), or (c) conviction of a
felony.


7.3 Change in Control. “Change in Control” shall mean the occurrence of one or
more of the following events:


7.3.1 A person, or more than one person acting as a group (as defined in IRC
409A), acquires ownership of stock in CBSI or the Bank that, together with stock
held by such person or group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of, respectively,
CBSI or the Bank;


7.3.2 A person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock in CBSI or the Bank that
comprises thirty percent (30%) or more of the total voting power of the stock
of, respectively, CBSI or the Bank;




4



--------------------------------------------------------------------------------




7.3.3 A majority of the members of the board of directors of either CBSI or the
Bank is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the such board of
directors before the date of the appointment or election; or


7.3.4 A person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from CBSI or the Bank that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of, respectively, CBSI or the
Bank immediately before such acquisition or acquisitions. No Change in Control
shall result if the assets are transferred to certain entities controlled
directly or indirectly by the shareholders of the transferring entity.


This definition of “Change in Control” is intended to comply with, and shall be
interpreted in a manner consistent with, the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, as U.S. Treasury regulation
issued thereunder.


7.4 Conflicting Organization. “Conflicting Organization” shall mean any person,
entity, or organization engaged (or about to become engaged) in a business
similar to, or that competes with, the business of the Bank in the Bank’s Market
Area, including without limitation any bank or financial institution (including
without limitation any trust company, finance company, or leasing company) in
the Bank’s Market Area.


7.5 Good Reason. “Good Reason” shall mean (a) a material diminution in
Employee’s base compensation, (b) a material diminution in Employee’s authority,
duties or responsibilities, or (c) a relocation or transfer of Employee’s
principal place of employment that would increase Employee’s commute on a
regular basis by more than forty five (45) miles each way from his current
residence to his current office location.


7.6 Termination of Employment. “Termination,” when used in reference to
termination of employment, shall mean “separation from service,” as defined in
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, as U.S.
Treasury regulation issued thereunder.


8. Specified Employee - Delay in Payments. If Employee is a “specified
employee,” then amounts payable to him under this Agreement on account of a
“separation from service” that could cause him to be subject to the gross income
inclusion, interest and additional tax provisions of U.S. Internal Revenue Code
§ 409A(a)(1) shall not be paid until after the end of the sixth calendar month
beginning after such separation from service (the “Suspension Period”). Within
fourteen (14) calendar days after the end of the Suspension Period, the Company
shall make a lump sum payment to Employee in cash in an amount equal to the sum
of all payments delayed because of the preceding sentence. Thereafter, Employee
shall receive any remaining payments under this Agreement as if the immediately
preceding provisions of this paragraph 8 were not a part of the Agreement. For
purposes of this Agreement, the terms “specified employee” and “separation from
service” shall have the meanings given to those terms in U.S. Internal Revenue
Code § 409A and the Treasury regulations issued thereunder.”




5



--------------------------------------------------------------------------------




9. Miscellaneous.


9.1 Amendment. This Agreement may be modified or amended only upon amendment in
writing signed by both parties. Employee and the Company understand,
acknowledge, and agree that Employee and the Bank or CBSI have entered into
other agreements which contain either change-in-control terms or restrictive
covenants, including without limitation the Supplemental Executive Retirement
Plan Agreement (and any amendments or restatements thereto). The parties
understand, acknowledge, and agree that the terms of this Agreement are not
intended by Employee, the Bank, or CBSI, and shall not be interpreted by any
party, court or arbitrator, to supersede, modify, amend, change, negate, cancel
or render null or void any other change-in-control terms or restrictive
covenants between the parties contained in any other agreements, including
without limitation, any change-in-control terms or restrictive covenants
contained in the Supplemental Executive Retirement Plan Agreement (or any
amendments or restatements thereof).


9.2 Binding Effect. This Agreement shall bind and inure to the benefit of the
heirs, legal representatives, successors, and assign of the parties.


9.3 Enforceability. If an arbitrator or a court of competent jurisdiction shall
find any provision of this Agreement illegal or unenforceable, the arbitrator or
court may reform such provision to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and enforceable,
and so as to permit maximum restrictions that are legal and enforceable to be
applied to the Employee’s ability to compete with the Bank. If an arbitrator or
court declines to amend any such provision as provided herein, the invalidity or
unenforceability of any such provision shall not affect the validity or
enforceability of the remaining provisions, which shall be enforced as if the
offending provision had not been included in this Agreement.


9.4 Governing Law; Venue. This Agreement is made with reference to and is
intended to be construed in accordance with the laws of the State of Washington.
Venue for any action arising out of or concerning this Agreement shall lie in
Pierce County, Washington. In the event of a dispute under this Agreement, the
disputes shall be arbitrated pursuant to the Superior Court Mandatory
Arbitration Rules (“MAR”) adopted by the Washington State Supreme Court,
irrespective of the amount in controversy. This Agreement shall be deemed as
stipulation to that effect pursuant to MAR 1.2 and 8.1. The arbitrator, in his
or her discretion, may award attorney’s fees to the prevailing party or parties.


9.5 Notices. Any notice required to be given under this Agreement to either
party shall be given by personal service or by depositing a copy thereof in the
United States registered or certified mail, postage prepaid, addressed to the
following address or such other address as addressee shall designate in writing:
Company:
Columbia Bank  
1301 ‘A’ Street, Ste. 800  
Tacoma, WA 98402-4200  
Attn: Chief Human Resources Officer





6



--------------------------------------------------------------------------------




Employee:
Aaron Deer
At the most recent address on file at the Company





IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.


BANK: COLUMBIA STATE BANK


By /s/ David Lawson _
David Lawson
Executive Vice President and Chief Human Resources Officer




EMPLOYEE:


By /s/ Aaron Deer
Aaron Deer
Executive Vice President and Chief Financial Officer








7

